Citation Nr: 0433171	
Decision Date: 12/15/04    Archive Date: 12/21/04

DOCKET NO.  03-19 545	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to a rating in excess of 10 percent for residuals 
of a right knee injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
June 1940 to November 1943.  This matter comes before the 
Board of Veterans' Appeals (Board) on appeal from a January 
2002 rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Winston-Salem, North Carolina.  
The veteran testified at a Travel Board hearing before the 
undersigned in November 2004; a transcript of the hearing is 
of record.  During the hearing, the undersigned granted a 
motion to advance the case on the Board's docket (AOD) due to 
the veteran's advanced age.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) became law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107.  Regulations implementing the VCAA are published 
at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The VCAA 
and implementing regulations apply in the instant case.  The 
veteran has been provided adequate VCAA notice.  See letter 
of July 2001.  He has also been informed of pertinent VCAA 
regulations.  See June 2003 statement of the case (SOC).  

At his November 2004 hearing before the undersigned, the 
veteran testified that his service-connected right knee 
disability had worsened.  He also indicated that he was 
currently being treated for his knee at the Salisbury VA 
medical facility, and was given a Donjoy knee brace to help 
with instability problems.  A March 2003 VA outpatient 
treatment record shows that he was measured for a Donjoy knee 
brace and that one was ordered.  The medical record also 
reflects that no ligament laxity was noted.  The veteran also 
complained of fatigue and weakness.  The most recent medical 
records on file from this facility are dated in July 2003.  
VA treatment records since July 2003 may contain information 
critical to the matter at hand.  If they exist, they must be 
associated with the claims file for the record to be 
sufficiently complete for appellate review.

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should obtain complete 
clinical records of all treatment 
afforded the veteran for his right knee 
disability at the Salisbury VA medical 
facility since July 2003.  

2.  The RO should then arrange for the 
veteran to be afforded a VA orthopedic 
examination to ascertain the current 
severity of his service-connected right 
knee disability.  His claims folder 
should be made available to the examiner 
for review in conjunction with the 
examination.  The examiner should 
ascertain active and passive ranges of 
motion, and also determine whether the 
knee exhibits weakened movement, excess 
fatigability, or incoordination:  if 
feasible, these determinations should be 
expressed in terms of the degree of 
additional range of motion due to such 
factors.  The examiner should express an 
opinion as to the degree to which pain 
would limit functional ability during 
flare-ups or when the right knee is used 
repeatedly over a period of time.  The 
examiner should note that the veteran has 
been given a knee brace, and should 
comment whether the brace was prescribed 
for instability.  If examination reflects 
recurrent subluxation or lateral 
instability, the examiner should 
characterize the degree of impairment as 
slight, moderate, or severe.  The 
examination report must include an 
explanation of the rationale for any 
opinion given.

3.  The RO should then review the entire 
record and re-adjudicate the claim.  If 
it remains denied, the RO should issue an 
appropriate supplemental SOC (SSOC), and 
give the veteran and his representative 
the opportunity to respond.  The case 
should then be returned to the Board, if 
in order, for further review.  

The purpose of this remand is to assist the veteran in the 
development of his claim.  He has the right to submit 
additional evidence and argument on the matter the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  This claim must be afforded expeditious treatment by 
the RO.  The law requires that all claims that are remanded 
by the Board for additional development or other appropriate 
action must be handled in an expeditious manner.  



	                  
_________________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


